Title: Joan Derk van der Capellen tot den Pol to John Adams: A Translation, 31 March 1782
From: Capellen tot den Pol, Joan Derk, Baron van der
To: Adams, John



Zwolle, 31 March 1782
Sir

On Thursday evening, the Deventer magistrates passed the resolution necessary for your Excellency’s recognition as minister plenipotentiary of the thirteen United States of America. The citizens of this city presented their petition Friday morning and the magistrates responded that they had already passed the resolution. Kampen, I was informed, was very well disposed. It was linking its approval of taxes to the conclusion of a commercial treaty with America. A petition presented at Zwolle resolved to urge the committee charged with examining your excellency’s memorials on behalf of this city, to give its advice and bring to an end the deliberations in the city. This is sufficiently constitutional, but is too drawn out. This is why I tried to explain the necessity of following Deventer’s example and of giving orders to the city’s deputies to the Diet to immediately declare themselves for independence, etc., and I hope my efforts succeed. But I fear the nobles. These vile creatures make up half of the regency. Nevertheless, I hope these petitions will have some influence on them. The preachers are even beginning to support them. One of them prayed to the good lord today: May the efforts of the people be blessed!
The aristocratic demon is still playing his part in Zwolle, even the trade guilds, of which there are many, and hundreds of citizens wanted to sign the petition. But, some of them, whose pride led them to falsely believe themselves to be superior, refused to sign if it were to be decided by a mob, and so they had to be deferred to. I was, however, not beyond suggesting to these people that they sign a separate petition, and I believe my advice had some influence on them. They started to cry out that it was high time to repair the injustice done to me and to readmit me to the assembly. My attachment to America and my conduct regarding the Scottish brigade has endeared me to my fellow citizens, who feel that it would have been dangerous and harmful if the republic had allowed itself to be drawn insensi­bly by England to its side, which is what was intended by this insidious request. The province of Gelder is assembling on April 16th. I am angry that it is not earlier and I have the honor to be with much respect for your Excellency, your very humble and very obedient servant

Capellen de Pol

